DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The objection to the drawings is hereby withdrawn in view of the amendment filed 6/14/2021.
Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(b) in the office action dated 12/14/2020 are hereby withdrawn in view of the amendment filed 6/14/2021.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein said annular folds are longitudinally offset by a constant pitch” however amended claim 1 now recites the same exact limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Purtell et al. (US Pat No 5,333,796) in view of Bjurman (US Pat No 4,314,717).
Re claim 1, Purtell et al. show a diffuser assembly (Figs. 1 & 2, 20) for diffusing a liquid in irrigation plant (12) having a supply conduit (18), said assembly comprising:
a nozzle (54) for directing a liquid jet upwards along a longitudinal axis (“sa”), the nozzle having a vertical longitudinal axis; 
a diffuser (46) adapted to be mounted onto the irrigation plant (12), the diffuser having at least one deflector (56) facing said nozzle (54) for spraying the liquid jet radially outwards;
a connection device (34) adapted to ensure fluid connection of said diffuser (46) to the supply conduit (18) of the irrigation plant (12);
wherein said deflector (56) is adapted to rotate (col. 5, lines 31-34) about said longitudinal axis, thereby causing oscillations of the diffuser assembly; and
wherein said nozzle (54) is independent from said connection device (34) and is rigidly joined to said diffuser (46), said connection device (34) having,
a tubular body (Fig. 2) with a rectilinear axis, 

a lower end joint (36) adapted to connect to the supply conduit (10),
said upper end joint (38) being separate and longitudinally spaced apart from said nozzle (54) and said upper and lower end joints (38/36) being monolithic with said tubular body (Fig. 2), said diffuser (46) being kept in a substantially vertical upright position only by said connection device (34), said connection device (34) having an outer surface (outer surface of 34) being made of a thermoplastic base material (col. 3, lines 56-58) to support said diffuser (46) in said essentially vertical direction while imparting elasticity to said tubular body (Fig. 2) to damp the oscillations induced by the deflector (56).
Purtell et al. does not teach said connection device having an outer surface with annular folds and being made of a thermoplastic elastomeric base material, wherein said annular folds are defined an entire length of said tubular body and are longitudinally offset by a constant pitch, and
wherein said outer surface of said tubular body has an average diameter smaller than an outer diameter of said upper and lower end joints, a combination of said annular folds and of the thermoplastic elasatomeric base material selected to form said connection device providing said connection device with elasticity that reduces the oscillations in said diffuser.
However, Bjurman shows a connection device (Fig. 1, 10), said connection device having a tubular body (12), an outer surface (14) with annular folds (16) and being made of a thermoplastic elastomeric base material (col. 2, lines 46-49), an upper end joint (22) and a lower end joint (24), said upper and lower end joints being monolithic with said tubular body (col. 2, lines 10-11), wherein said annular folds (16) are defined an entire length of said tubular body (12) and are longitudinally offset by a constant pitch (pitch of 16 appears demonstrated as constant), and
wherein said outer surface (14) of said tubular body has an average diameter smaller than an outer diameter of said upper (22) and lower (24) end joints, a combination 
The substitution of one known element (connection device as shown in Bjurman) for another (connection device as shown in Purtell) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the connection device shown in Bjurman would have yielded predictable results, namely, dampening the vibrations of the nozzle as the agricultural device travels in Purtell et al. to irrigate a field.
Re claim 2, Purtell et al. as modified by Bjurman show said annular folds (Bjurman – Fig. 1, 16) are longitudinally offset by an essentially constant pitch.
Re claim 3, Purtell et al. as modified by Bjurman discloses the claimed invention except for said pitch ranges from 5 mm to 8 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to range the pitch from 5 mm to 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the amount of protrusions present which achieves the recognized result of providing flexibility and rigidity (Bjurman – col. 3, lines 25-26), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality appears to present for the claimed range.
Re claim 4, Purtell et al. as modified by Bjurman disclose the claimed invention with the exception of specific dimensions for the predetermined minimum diameter and predetermined maximum diameter of said folds.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality appears to be present for the claimed range.
Re claim 5, Purtell et al. as modified by Bjurman discloses the claimed invention except for a minimum diameter ranging from 14 mm to 16 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to range the diameter from 14 mm to 16 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the fluid flow rate which achieves the recognized result of providing a greater flow rate through a larger diameter, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality appears to present for the claimed range.
Re claim 6, Purtell et al. as modified by Bjurman discloses the claimed invention except for a minimum wall thickness ranging from 1.5 mm to 2.5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to range the wall thickness from 1.5 mm to 2.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Re claim 7, Purtell et al. as modified by Bjurman show said tubular body (Bjurman – Fig. 1, 10) is formed with said upper and lower end joints (Bjurman – 22/24) by a single molding process (Bjurman – col. 2, lines 10-11).
As to the recited process of molding to form said tubular body with said upper and lower end joints, such is a product by process recitation.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Further, it is well known in the art to mold thermoplastics as molding processes provide a range of cost effective, scalable platforms from which to create a desired product.  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mold the tubular body with the upper and lower end joints as a means to reduce costs while increasing production.
Re claim 8, Purtell et al. as modified by Bjurman disclose the claimed invention including outer threads directly formed in the base material of the connection device (Bjurman – Fig. 1, 22/24 – col. 2, lines 10-11) but do not teach said upper joint has inner threads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have inner threads at the upper joint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Further, no criticality has been provided for having inner threads over outer threads or outer threads over inner threads.
Re claim 9, Purtell et al. as modified by Bjurman discloses the claimed invention except for the connection device having a maximum length ranging from 80 mm to 120 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to range the maximum length from 80 mm to 120 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is volumetric flow rate which achieves the recognized result of providing a greater flow rate for a shorter travel distance, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality appears to present for the claimed range.
Re claim 10, Purtell et al. as modified by Melo et al. disclose said thermoplastic elastomeric base material is a thermoplastic elastomer whose hardness ranges from 48 to 56 Shore D (Bjurman – col. 2, lines 46-49 – ethylene vinyl acetate or “elvax” ranges in shore D hardness from low 40s to 55).
Re claim 11, Purtell et al. as modified by Bjurman show the lower end joint (Purtell – Fig. 2, 36) faces away from the diffuser (Purtell – 46).
Re claim 12, Purtell et al. as modified by Bjurman show the lower end joint (Purtell – Fig. 2, 36) faces away from the diffuser (Purtell - 46) and is designed for connection (Purtell – col. 3, lines 58-60) with interposition of a pressure regulator (as the end joint of Purtell et al. only needs to be, and is demonstrated as, “designed for connection” it is fully capable of being connected to any further desired component).

a horizontal supply conduit (Purtell - 10): and
a plurality of diffuser assemblies (Purtell – 20) having irrigation nozzles (Purtell – Fig. 2, 54) in fluid connection with said supply conduit (Purtell - 10) with longitudinal axes (Purtell – “sa”) of said nozzles extending in an essentially vertical direction;
wherein said diffuser assemblies (Purtell – 20) have connection devices (Purtell - 34) for connecting diffusers (Purtell - 20) to the supply conduit (Purtell - 10) as claimed in claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752